UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4290


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LESTER KIRBY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:02-cr-00111-BR-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Lester    Kirby    was      sentenced             to    thirty-seven

months   in    prison    following     the     revocation            of    his    supervised

release.      He   appeals,      arguing     that       his    sentence          is    plainly

unreasonable because it is greater than necessary to serve the

purposes of supervised release.            We affirm.

              The district court has broad discretion in selecting

the sentence to impose upon revoking a defendant’s supervised

release.      United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).        This     court   will   affirm        a     sentence          imposed      after

revocation of supervised release if it is within the governing

statutory range and not plainly unreasonable.                             United States v.

Crudup, 461 F.3d 433, 437–40 (4th Cir. 2006).                              “When reviewing

whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.”                                   Thompson,

595 F.3d at 546.

              A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§   3553(a)    (2012)    factors,     Crudup,       461       F.3d    at       440,    and   has

adequately explained the sentence chosen.                      Thompson, 595 F.3d at

547.     A sentence is substantively reasonable if the district

court states “a proper basis” for its imposition of a sentence

up to the statutory maximum.                 Crudup, 461 F.3d at 440.                        If,

                                           2
after considering the above, we decide that the sentence is not

unreasonable, we will affirm.           Id. at 439.     Only if this court

finds the sentence unreasonable must it decide whether it is

“plainly” so.     Id. at 439.

           With these principles in mind, we have reviewed the

record and the parties’ briefs and conclude that Kirby’s within-

Guidelines      sentence    of    thirty-seven   months     is   not    plainly

unreasonable.         Accordingly, we affirm the revocation judgment.

We   dispense    with    oral    argument   because   the   facts   and   legal

contentions     are    adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                       3